FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

BRUCE W. CHRISTENSEN,                 
                        Petitioner,
                                           No. 07-70247
               v.
                                            Agency Nos.
STEVEDORING SERVICES OF AMERICA;         BRB 03-0302 and
HOMEPORT INSURANCE COMPANY;                   03-0761
and DIRECTOR, OFFICE OF WORKERS’
COMPENSATION PROGRAMS,
                     Respondents.
                                      

AREL PRICE,                           
                        Petitioner,
               v.                          No. 07-70297
STEVEDORING SERVICES OF AMERICA;           Agency Nos.
HOMEPORT INSURANCE COMPANY;               01-0632 and
EAGLE PACIFIC INSURANCE                     01-0632A
COMPANY; and DIRECTOR, OFFICE OF
                                            OPINION
WORKERS’ COMPENSATION
PROGRAMS,
                     Respondents.
                                      
          Appeal from Decisions and Orders of
              the Benefits Review Board

                Argued and Submitted
          November 17, 2008—Portland, Oregon

                    Filed March 2, 2009

                           2395
2396           CHRISTENSEN v. STEVEDORING SERVICES
Before: William A. Fletcher and Raymond C. Fisher, Circuit
     Judges, and John M. Roll, Chief District Judge.*

                     Opinion by Judge Roll




   *The Honorable John M. Roll, Chief United States District Judge for
the District of Arizona, sitting by designation.
2398         CHRISTENSEN v. STEVEDORING SERVICES




                        COUNSEL

Charles Robinowitz, Portland, Oregon; Joshua T. Gillelan II
(argued), Longshore Claimants’ National Law Center, Wash-
ington, D.C., for the petitioners-appellants.

John Dudrey, Williams Fredrickson, LLC, Portland, Oregon,
for the respondents-appellees.


                         OPINION

ROLL, Chief District Judge:

   This is a consolidated appeal from awards of attorney’s
fees by the Benefits Review Board of the United States
Department of Labor (“BRB”). Petitioners Christensen and
Price appeal the amount of attorney’s fees awarded to them by
the BRB under the Longshore and Harbor Workers’ Compen-
sation Act (“LHWCA”), 33 U.S.C. §§ 901-950. We have
jurisdiction under 33 U.S.C. § 921(c), and we vacate and
remand.

                        Background

Christensen, Appeal No. 07-70247

   On February 12, 2004, with an appeal still pending, Peti-
tioner Bruce W. Christensen’s attorney, Charles Robinowitz,
                CHRISTENSEN v. STEVEDORING SERVICES                  2399
filed an affidavit of attorney’s fees—for work done on the fee
appeal to the BRB only—requesting an hourly rate of $250
per hour for his services. The BRB awarded Robinowitz his
requested hourly rate.

   Thereafter, on April 13, 2006, Robinowitz filed an
“Amended Affidavit of Attorney Fees,” requesting an
increased rate of $350 per hour. On July 25, 2006, the BRB
issued an order, stating that “an hourly rate of $250 remains
appropriate in this geographic region and adequately compen-
sates counsel for the delay in payment of the previously
awarded attorney’s fee.”

    Robinowitz then filed a Motion for Reconsideration, to
which he attached a copy of the Morones Survey of 2004
showing the average hourly rates at that time for commercial
litigation attorneys in Portland, Oregon; a copy of the Laffey
Matrix,1 which supported an hourly rate in the range of $405
to $425 per hour; and copies of federal personnel pay rates for
Washington, D.C., and Portland, Oregon, to aid the BRB in
interpreting the Laffey Matrix.

  On November 17, 2006, the BRB issued an order denying
Robinowitz’s Motion for Reconsideration, rejecting counsel’s
assertions and finding that the fee awarded was in compliance
with 20 C.F.R. § 802.203(d)(4).

Price, Appeal No. 07-70297

  On May 30, 2002, Robinowitz, representing Petitioner Arel
Price, filed an affidavit of attorney’s fees with the BRB,
requesting fees of $237.50 per hour. The BRB refrained from
granting his fee petition because the case was, at that time,
  1
    This matrix derives from the hourly rates allowed by the district court
in Laffey v. Northwest Airlines, Inc., 572 F. Supp. 354 (D.D.C. 1983),
aff’d in part, rev’d in part on other grounds, 746 F.2d 4 (D.C. Cir. 1984),
cert. denied, 472 U.S. 1021 (1985).
2400           CHRISTENSEN v. STEVEDORING SERVICES
pending on appeal, but stated that Robinowitz could re-file a
petition for fees if his appeal before the Ninth Circuit was
successful.

   On June 5, 2006, following a favorable result from the
Ninth Circuit, Robinowitz filed a “Third Supplemental Affi-
davit of Attorney Fees” with the BRB. Therein, Robinowitz
requested an increased rate of $350 per hour, citing much of
the same support contained in his Christensen affidavits,
including the Laffey matrix. The BRB’s July 26, 2006 order
on the requested fees stated that a rate of $250 was appropri-
ate in the geographic region and adequately compensated
counsel for the delay in payment of the attorney’s fee. Robi-
nowitz’s motion for reconsideration was denied by the BRB
on November 30, 2006.

                       Standard of Review

   This court reviews the BRB’s decisions for abuse of discre-
tion. Welch v. Metro. Life Ins. Co., 480 F.3d 942, 945 (9th
Cir. 2007). The BRB “is not a policymaking agency,” so “its
interpretation of the LHWCA is not entitled to any special
deference.” McDonald v. Dir., OWCP, 897 F.2d 1510, 1512
(9th Cir. 1990). Nevertheless, “the court must . . . respect the
Board’s interpretation of the statute where such interpretation
is reasonable and reflects the policy underlying the statute.”
Id.2

                             Discussion

  [1] This case involves application of § 928(a) of the
LHWCA, which provides for a “reasonable attorney’s fee,”
and 20 C.F.R. § 802.203, which implements § 928(a) in
regard to services performed before the Benefits Review Board.3
  2
    This is a different level of deference than that accorded to the OWCP
Director. The OWCP Director’s interpretation of the LHWCA is afforded
“considerable weight” by this Court. McDonald, 897 F.2d at 1512.
  3
    20 C.F.R. § 802.203 states that the “rate awarded by the Board shall
be based on what is reasonable and customary in the area where the ser-
                CHRISTENSEN v. STEVEDORING SERVICES                    2401
The definition of a “reasonable attorney’s fee” pursuant to
§ 928(a) has evolved toward the definition of “reasonable”
used in all federal fee-shifting statutes. See City of Burlington
v. Dague, 505 U.S. 557, 562 (1992); Anderson v. Dir.,
OWCP, 91 F.3d 1322, 1324 (9th Cir. 1996); Nelson v. Steve-
doring Servs. of America, 29 B.R.B.S. 90, 97 (1995).

   [2] The “lodestar method” is the fundamental starting point
in determining a “reasonable attorney’s fee,” see Dague, 505
U.S. at 562 (“lodestar” is the “guiding light of [the Court’s]
fee-shifting jurisprudence”), and this is true as to computation
of attorney’s fees under § 928(a) of the LHWCA.4 See Tahara
v. Matson Terminals, Inc., 511 F.3d 950, 955 (9th Cir. 2007).
Various other factors have been held relevant to the setting of
appropriate attorney’s fees, including: (1) the time and labor

vices were rendered for a person of that particular professional status,” and
that the
    fee approved shall be reasonably commensurate with the neces-
    sary work done and shall take into account the quality of the rep-
    resentation, the complexity of the legal issues involved, the
    amount of benefits awarded, and, when the fee is to be assessed
    against the claimant, shall also take into account the financial cir-
    cumstances of the claimant. A fee shall not necessarily be com-
    puted by multiplying time devoted to work by an hourly rate.
20 C.F.R. § 802.203(d)-(e). The regulation further mandates that “[n]o
contract pertaining to the amount of a fee shall be recognized.”
§ 802.203(f). 20 C.F.R. § 802.203(e)-(f) is specific to the Benefits Review
Board but mirrors, with one exception, 20 C.F.R. § 702.132(a), which per-
tains to all entities that award attorney’s fees under the LHWCA. The dif-
ference between § 802.203(e)-(f) and § 702.132(a) is an additional
sentence specific to § 802.203(e), which states that “[a] fee shall not nec-
essarily be computed by multiplying time devoted to work by an hourly
rate.” Here, the BRB’s decisions in both cases reveal that the BRB com-
puted the reasonable fee by multiplying the hours submitted by an hourly
rate, consistent with the so-called “lodestar method.” See infra n.4.
   4
     This method “requires the court to multiply the number of hours rea-
sonably expended on the litigation by a reasonable hourly rate.” Tahara
v. Matson Terminals, Inc., 511 F.3d 950, 955 (9th Cir. 2007).
2402          CHRISTENSEN v. STEVEDORING SERVICES
required; (2) the novelty and difficulty of the issues; (3) the
skill requisite to perform the legal service properly; (4) the
preclusion of employment by the attorney due to acceptance
of the case; (5) the customary fee; (6) time limitations
imposed by the client or the circumstances; (7) the amount
involved and the results obtained; (8) the experience, reputa-
tion and ability of the attorneys; (9) the “undesirability” of the
case; (10) the nature and length of the professional relation-
ship with the client; and (11) awards in similar cases. Van
Gerwen v. Guarantee Mut. Life Co., 214 F.3d 1041, 1045 n.2
(9th Cir. 2000).

   [3] In Blum v. Stenson, 465 U.S. 886 (1984), the Supreme
Court held that “reasonable fees” in 42 U.S.C. §1988 claims
“are to be calculated according to the prevailing market rates
in the relevant community.” Id. at 895. The Court further held
that “the burden is on the fee applicant to produce satisfactory
evidence—in addition to the attorney’s own affidavits—that
the requested rates are in line with those prevailing in the
community for similar services by lawyers of reasonably
comparable skill, experience and reputation.” 465 U.S. at 896
n.11; see also Bell v. Clackamas County, 341 F.3d 858, 868
(9th Cir. 2003) (“A court awarding attorney fees must look to
the prevailing market rates in the relevant community.” (cit-
ing Blum, 465 U.S. at 895)).

Relevant Community

   [4] Recently, in Camacho v. Bridgeport Financial, Inc.,
523 F.3d 973 (9th Cir. 2008), this Court vacated and
remanded an award of attorney’s fees in a Fair Debt Collec-
tion Practices Act (“FDCPA”) action, because, among other
reasons, the district court failed to make findings regarding
what constituted the “relevant community” or the appropriate
market rate. Id. at 979-80.

   [5] The relevant community is generally defined as “the
forum in which the district court sits.” Id. at 979 (citing Bar-
             CHRISTENSEN v. STEVEDORING SERVICES             2403
jon v. Dalton, 132 F.3d 496, 500 (9th Cir. 1997)). In Newport
News Shipbuilding & Dry Dock Co. v. Brown, 376 F.3d 245
(4th Cir. 2004), the Fourth Circuit defined “relevant commu-
nity,” specifically for purposes of LHWCA cases, by looking
solely to what other administrative law judges and the BRB
awarded in other LHWCA cases in the same geographic
region. See id. at 251. Such a limited definition of “relevant
community” is problematic, however, in light of the fact that
there is no private market for attorney’s fees under the
LHWCA. Indeed, LHWCA attorneys face criminal penalties
for negotiating or entering into private fee agreements with
their clients. See 33 U.S.C. § 928(e). We stated in Camacho
that “ ‘[i]n order to encourage able counsel to undertake
FDCPA cases, as Congress intended, it is necessary that coun-
sel be awarded fees commensurate with those which they
could obtain by taking other types of cases.’ ” Camacho, 523
F.3d at 981 (quoting Tolentino v. Friedman, 46 F.3d 645, 652
(7th Cir. 1995)). We believe the concern expressed in Cama-
cho with respect to fees under the FDCPA is equally applica-
ble to fees under the LHWCA.

Market Rate

   Petitioners also argue that the BRB should not be allowed
to define “prevailing market rate” in such a way as to define
the “market” only in terms of what has been awarded by ALJs
and the BRB under the LHWCA. This is a legitimate point.
In Student Pub. Interest Research Group of N. J. v. AT&T
Bell Laboratories, 842 F.2d 1436, 1446 (3d Cir. 1988), in the
context of public interest work fees, the Third Circuit appro-
priately articulated the flaw inherent in the attempt to define
a “market” by simply looking to what other judges award:

    Courts that try to establish public interest market
    rates by looking to the going rate for public interest
    work therefore do not examine an independently
    operating market governed by supply and demand,
    but rather recast fee awards made by previous courts
2404            CHRISTENSEN v. STEVEDORING SERVICES
      into “market” rates. Courts adopting this micro-
      market approach, therefore, engage in a tautological,
      self-referential enterprise. They perpetuate a court-
      established rate as a “market” when that rate in fact
      bears no necessary relationship to the underlying
      purpose of relying on the marketplace: to calculate
      a reasonable fee sufficient to attract competent coun-
      sel.

  Dague unambiguously states that the Supreme Court’s
caselaw concerning what constitutes a reasonable fee applies
to all federal fee-shifting statutes, including the LHWCA.
Blum requires the BRB to consider the relevant market rate
when it awards attorney’s fees.5

   In Moreno v. City of Sacramento, 534 F.3d 1106 (9th Cir.
2008), this court found unreasonable a district court’s award
of attorney’s fees pursuant to 42 U.S.C. § 1988, because the
district court had applied “what appear[ed] to be a de facto
policy of awarding a rate of $250 per hour to civil rights
cases,” id. at 1115, stating that a de facto policy of “holding
the line” at a flat rate does not constitute an appropriate deter-
mination of a “market rate.”
  5
    We need not reach the issue regarding the extent to which §§ 702.132
and 802.203 are entitled to Chevron deference by this panel. See United
States v. Mead Corp., 533 U.S. 218, 227 (2001) (acknowledging that when
Congress expressly delegates authority to an agency, any “ensuing regula-
tion is binding in the courts unless procedurally defective, arbitrary or
capricious in substance, or manifestly contrary to the statute” (citing Chev-
ron, USA, Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837, 843-44
(1984))). We note, however, that neither § 702.132(a) nor § 802.203(d)-(f)
is inconsistent with the lodestar/multiplier methodology set forth in cases
such as Van Gerwen. Sections 702.132(a) and 802.203(d)-(e) each specifi-
cally set forth at least four of the eleven factors listed in Van Gerwen, and
nowhere in §§ 702.132(a) or 802.203(d)-(e) is an entity forbidden from
considering other factors not explicitly listed within the text of these regu-
lations.
              CHRISTENSEN v. STEVEDORING SERVICES           2405
Inadequacy of Basis for Review

   The July 25, 2006 order issued by the BRB in Christensen
simply states that “an hourly rate of $250 remains appropriate
in this geographic region,” citing 20 C.F.R. § 802.203(d)(4),
and Anderson. The November 17, 2006 order on Christen-
sen’s Motion for Reconsideration similarly lacks elaboration,
stating only that “the fee awarded by the Board is in compli-
ance with the regulation at 20 C.F.R. § 802.203(d)(4),” citing
Bell v. Clackamas County and Anderson.

   Likewise, the July 26, 2006 order issued in Price makes
only the conclusory assertions that “[b]oth carriers object to
the requested hourly rate of $275,” that the BRB “agree[s]
that this rate is excessive in the geographic area in which the
services were performed,” and that it “find[s] that a current
hourly rate of $250 is appropriate in this geographic region
and adequately compensates counsel for the delay in payment
of the attorney’s fee.” The BRB’s order cites 20 C.F.R.
§ 802.203(d)(4) and Anderson, but fails to explain how this
regulation and case support the BRB’s conclusory findings.
The November 30, 2006 order on Price’s Motion for Recon-
sideration is equally conclusory, stating only that “this Circuit
does not follow the legal standard set forth in the Laffey
Matrix,” and that a $250 hourly rate for Portland, Oregon is
“appropriate” for the “geographic region.” It is axiomatic that
“the [BRB] must adequately justify those awards so as to
allow for meaningful review.” Finnegan v. Dir., OWCP, 69
F.3d 1039, 1041 (9th Cir. 1995).

   [6] On the record presented in these two cases, the BRB has
not adequately justified its award. To satisfy the concerns
expressed in Student Public Interest Research Group, the
BRB must define the relevant community more broadly than
simply fee awards under the LHWCA, and it has not done so.
We do not here attempt to dictate to the BRB either what that
relevant community should be or what a reasonable hourly
rate in that community should be. Nor do we insist that in
2406          CHRISTENSEN v. STEVEDORING SERVICES
every fee award decision the BRB must make new determina-
tions of the relevant community and the reasonable hourly
rate. But the BRB must make such determinations with suffi-
cient frequency that it can be confident—and we can be confi-
dent in reviewing its decisions—that its fee awards are based
on current rather than merely historical market conditions.

   [7] Blum, of course, places the burden on the fee applicant
to produce evidence of the relevant market and the rate
charged in that market. In cases in which the applicant has
failed to carry this burden, it may be reasonable for the BRB
to look at what ALJs and the BRB had awarded in other
LHWCA cases in order to ascertain a reasonable fee. See
Brown, 376 F.3d at 251. But if the BRB believes that an
applicant has failed to carry its burden, it should say why the
applicant has failed to do so. Such an explanation will be use-
ful in two ways. First, if the reasons given by the BRB would
not have been anticipated by a reasonable fee applicant, it
may be appropriate for the BRB to allow an applicant to cure
its failure to carry the burden. Second, an explanation will
enable this court properly to review the decision of the BRB.

Delay Enhancement

   Petitioners also contend that the BRB was required to
enhance the fee awards below based upon the delay in pay-
ment. Petitioners argue that the BRB erred in not enhancing
the awards of attorney’s fees to account for a two-year delay
in payment. Respondents argue that the BRB properly consid-
ered delay in both claims, but that the delay was not enough
to warrant augmenting the fees.

   [8] In Missouri v. Jenkins, 491 U.S. 274, 284 (1989), the
Supreme Court held that, pursuant to the Civil Rights Act’s6
fee-shifting provisions, “[a]n adjustment for delay in payment
is . . . an appropriate factor in the determination of what con-
  6
   42 U.S.C. § 1988.
                CHRISTENSEN v. STEVEDORING SERVICES                 2407
stitutes a reasonable attorney’s fee.” In Anderson v. Director,
OWCP, 91 F.3d 1322 (9th Cir. 1996), which reviewed an
attorney’s fee award granted by the BRB, this court articu-
lated the standard regarding adjustments for delays in pay-
ment as follows:

      [A]ttorney’s fees ‘are to be based on market rates’
      and such rates are based on the assumption that bills
      will be paid reasonably promptly; delays in payment
      thus deprive successful litigants of the market rates.
      To make up the difference, losses from delay can be
      compensated ‘by the application of current rather
      than historic hourly rates or otherwise.’ Thus . . .
      there may be some adjustment for the delay, but the
      method of adjustment is somewhat discretionary; it
      does not necessarily call for payment of the lawyer’s
      current hourly rate.

Id. at 1324 (citations omitted).

  The BRB has recognized that “Jenkins and Dague . . .
changed the fee-shifting landscape . . . so that LHWCA cases
may not be given special treatment,” and thus “a delay
enhancement is . . . appropriate under the Act.” Anderson, 91
F.3d at 1324 (citing Nelson, 29 B.R.B.S. at 97). In Nelson, the
BRB held that it was an abuse of discretion to fail to award
a delay enhancement when there had been a delay of eleven
years. In Anderson, which involved a fourteen year delay, this
court found the delay was “even more egregious than in Nel-
son where the BRB approved an award of current rates,” and
ordered the OWCP to award Anderson “attorney fees at his
current hourly rates.” Id. at 1325.7
  7
   In contrast, the panel in Barjon v. Dalton, 132 F.3d 496 (9th Cir.
1997), denied a delay enhancement for both a seventeen-month delay of
$11,523.40 in fees and a fourteen-month delay of $8,154.97 in fees. Id. at
503. Barjon involved a civil rights complaint brought by federal employ-
ees against the Secretary of the Navy.
2408         CHRISTENSEN v. STEVEDORING SERVICES
   [9] In Anderson, we stated that, “where the question of
delay is timely raised, the body awarding the fee must con-
sider this factor.” Anderson, 91 F.3d at 1325 n.2 (citing Nel-
son, 29 B.R.B.S. at 97) (emphasis added). The two-year delay
complained of by Petitioners is not so egregious or extraordi-
nary as to require a delay enhancement. Clearly the BRB—in
both cases—considered the issue of delay, but declined to
view the delay as long enough to merit augmentation. This
was not an abuse of discretion.

                      CONCLUSION

   On remand the BRB should re-evaluate its decisions and
orders awarding attorney’s fees in light of today’s opinion.
The BRB is directed to make appropriate findings regarding
the relevant community and the prevailing market rate, but is
not required to award a delay enhancement.

  VACATED AND REMANDED.